           Case 4:17-cv-03400-CW Document 133 Filed 10/24/18 Page 1 of 3




       1

       2

       3
                                  UNITED STATES DISTRICT COURT
       4                        NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
       5

       6   ARINDAM BANERJEE and JOGESH                   Case No. 17-cv-3400-CW
           HARJAI, Individually and on Behalf of All
       7   Others Similarly Situated,
                                                         ORDER APPROVING PLAN OF
       8                             Plaintiffs,         ALLOCATION OF NET SETTLEMENT
                  v.                                     FUND
vs.    9

      10   AVINGER, INC., JEFFREY M. SOINSKI,
           MATTHEW B. FERGUSON, DONALD
      11   A. LUCAS, JOHN B. SIMPSON, JAMES
           B. McELWEE, JAMES G. CULLEN,
      12   THOMAS J. FOGARTY, CANACCORD
           GENUITY, INC., COWEN AND
      13   COMPANY, LLC, OPPENHEIMER &
           CO., BTIG LLC, and STEPHENS, INC.,
      14
                                    Defendants.
      15

      16

      17

      18
      19

      20

      21

      22

      23

      24

      25

      26
      27

      28
                          ORDER APPROVING PLAN OF ALLOCATION OF NET SETTLEMENT FUND
                                            CASE NO. 4:17-cv-3400-CW
      Case 4:17-cv-03400-CW Document 133 Filed 10/24/18 Page 2 of 3




 1          This matter came on for hearing on October 23, 2018 (the “Settlement Hearing”) on

 2 Plaintiffs’ Counsel’s motion to determine whether the proposed plan of allocation of the Net

 3 Settlement Fund (the “Plan of Allocation”) created by the Settlement achieved in the above-

 4 captioned class action (the “Action”) should be approved. The Court having considered all matters

 5 submitted to it at the Settlement Hearing and otherwise; and it appearing that notice of the

 6 Settlement Hearing substantially in the form approved by the Court was mailed to all Settlement

 7 Class Members, who or which could be identified with reasonable effort, and that a summary notice

 8 of the hearing substantially in the form approved by the Court was published in Investor’s Business

 9 Daily and was transmitted over PR Newswire pursuant to the specifications of the Court; and the

10 Court having considered and determined the fairness and reasonableness of the proposed Plan of

11 Allocation,

12          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

13          1.      This Order approving the proposed Plan of Allocation incorporates by reference the

14 definitions in the Stipulation of Settlement, dated May 9, 2018 (Docket No. 115-3) (the

15 “Stipulation”), and all terms not otherwise defined herein shall have the same meanings as set forth

16 in the Stipulation.

17          2.      The Court has jurisdiction to enter this Order approving the proposed Plan of

18 Allocation, and over the subject matter of the Action and all parties to the Action, including all
19 Settlement Class Members.

20          3.      Notice of Plaintiffs’ Counsel’s motion for approval of the proposed Plan of

21 Allocation was given to all Settlement Class Members who could be identified with reasonable

22 effort. The form and method of notifying the Settlement Class of the motion for approval of the

23 proposed Plan of Allocation satisfied the requirements of Rule 23 of the Federal Rules of Civil

24 Procedure, the Private Securities Litigation Reform Act of 1995 (15 U.S.C. § 78u-4(a)(7)), due

25 process, and all other applicable law and rules, constituted the best notice practicable under the

26 circumstances, and constituted due and sufficient notice to all persons and entities entitled thereto.
27

28
                                                     2
                      ORDER APPROVING PLAN OF ALLOCATION OF NET SETTLEMENT FUND
                                        CASE NO. 4:17-cv-3400-CW
        Case 4:17-cv-03400-CW Document 133 Filed 10/24/18 Page 3 of 3




 1          4.     Copies of the Notice, which included the Plan of Allocation, were mailed to over

 2 16,255 potential Settlement Class Members and nominees as of October 11, 2018, and no objections

 3 to the Plan of Allocation have been received to date or by the October 2, 2018, deadline to file any

 4 objections. Plaintiffs filed a Plan of Allocation that includes a non-substantive correction on

 5 October 16, 2018. Docket No. 127-1.

 6          5.     The Court hereby finds that the formula for the calculation of the claims of

 7 Claimants, as set forth in the Plan of Allocation filed on October 16, 2018, provides a fair,

 8 reasonable and adequate basis upon which to allocate the proceeds of the Net Settlement Fund

 9 among Settlement Class Members with due consideration having been given to administrative

10 convenience and necessity.

11          6.     The Court hereby finds and concludes that the Plan of Allocation is, in all respects,

12 fair, reasonable and adequate to the Settlement Class. Accordingly, the Court hereby approves the

13 Plan of Allocation proposed by Plaintiffs’ Counsel and filed on October 16, 2018. Docket No. 127-

14 1.

15          7.     There is no just reason for delay in the entry of this Order and immediate entry by

16 the Clerk of the Court is expressly directed.

17          SO ORDERED this _______
                             24th            October
                                    day of ______________, 2018.

18
                                                         __________________________________
19                                                       The Honorable Claudia Wilken
                                                         United States District Judge
20

21

22

23

24

25

26
27

28
                                                    3
                     ORDER APPROVING PLAN OF ALLOCATION OF NET SETTLEMENT FUND
                                       CASE NO. 4:17-cv-3400-CW
